          Case 4:21-cv-00243-RGE-HCA Document 1 Filed 08/20/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA


JACOB SCHULTZ,
                                         Plaintiff,          Court File No.:
           vs.                                               NOTICE OF REMOVAL
AMAZON.COM SERVICES, INC. D/B/A
AMAZON,
                                      Defendant.

TO:        THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
           IOWA

           Pursuant to 28 U.S.C. §§ 1332(a), 1441(b), and 1446, defendant Amazon.com Services

LLC 1 gives notice of removal of the above-captioned action currently pending in Polk County

Circuit Court, State of Iowa, to the United States District Court for the Southern District of Iowa.

In support of its Notice of Removal, Amazon states as follows:

           1.      On or about May 12, 2021, plaintiff Jacob Schultz commenced this action by filing

a Petition in the Polk County District Court in the State of Iowa, pursuant to Iowa Rule of Civil

Procedure 1.301. Schultz, served Amazon on July 29, 2021, through the Office of the Iowa

Secretary of State pursuant to Iowa Code 490.1520. A true and correct copy of the Original Notice

and Petition is attached as Exhibit A.

           2.      Plaintiff claims in Count I of his Petition that Amazon violated Iowa Code § 730.5.

           3.      Diversity Jurisdiction Basis for Removal: The Court has original jurisdiction over

this action under 28 U.S.C. § 1332 and Amazon may remove this action pursuant to 28 U.S.C.

§§ 1441 and 1446, because Shultz is diverse in citizenship from Amazon and the amount in

controversy exceeds $75,000, exclusive of interests and costs.



1
    Defendant’s proper name in this action is “Amazon.com Services LLC,” not “Amazon.com Services, Inc.”
       Case 4:21-cv-00243-RGE-HCA Document 1 Filed 08/20/21 Page 2 of 4




       4.        Citizenship of Parties: Shultz is the only plaintiff in this action. Schultz was a

citizen and resident of the State of Iowa when he commence this action and remains a citizen and

resident of Iowa. (See Exhibit A.)

       5.        Amazon is the sole defendant in this action. Pursuant to 28 U.S.C. § 1332(c)(1),

Amazon is deemed to be a citizen of the state in which it was formed and the state where its

principal place of business is located.

       6.        Amazon is and has been a limited liability company at all time relevant to this

action. A limited liability company is a citizen of every state of which any member of the LLC is

a citizen. See OnePoint Sols., LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007). The sole member

of Amazon is Amazon.com, Inc.

       7.        Amazon.com, Inc. is incorporated under the laws of Delaware with its principal

place of business in the State of Washington. A corporation is “a citizen of every [s]tate . . . by

which it has been incorporated and of the [s]tate . . . where it has its principal place of business.”

28 U.S.C. § 1332(c)(1). Thus, Amazon.com, Inc. is a citizen of Delaware and Washington for

purposes of diversity jurisdiction.

       8.        Based on the above, Amazon is a citizen of Delaware and Washington for diversity

purposes. Schultz is a resident and citizen of the State of Iowa. Diversity exists under 28 U.S.C. §

1332(d)(2)(A).

       9.        Amount in Controversy: The amount in controversy may reasonably exceed the

sum of $75,000, exclusive of interest and costs. The amount in controversy is to be judged at the

time of removal by considering the claims of the named plaintiff. Kessler v. Nat’l Enters., Inc.,

347 F.3d 1076, 1080 (8th Cir. 2003). The controlling issue is “not whether the damages are greater

than the jurisdictional amount, but whether a fact finder might legally conclude that they are.”




                                                  2
        Case 4:21-cv-00243-RGE-HCA Document 1 Filed 08/20/21 Page 3 of 4




Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir. 2002). Schultz expressly alleges that he has incurred

damages for lost wages and employment benefits. (Exhibit A, ¶ 31.) The statute makes available

to Schultz an award of backpay should he prevail. See Iowa Code 730.5, 15(2). Schultz also is

claiming attorneys’ fees, expenses, and costs. (Exhibit A, at Wherefore Clause.) Based on

Schultz’s claimed damages and the fact he is seeking attorneys’ fees, this is the type of case where

the damages sought routinely exceed $75,000, such that Amazon may remove this action. Turntine

v. Peterson, 959 F.3d 873, 881 (8th Cir. 2020) (citing Waters v. Ferrara Candy Co., 873 F.3d 633,

636 (8th Cir. 2017)).

        10.     Timing of Removal: Fewer than thirty (30) days have elapsed since August 2,

2021, when Schultz first served Amazon with the Complaint. See 28 U.S.C. § 1446(b).

        11.     Simultaneous with the filing of this Notice of Removal, Amazon has notified the

Polk County Circuit Court of this removal. No other process, pleadings, or orders have been served

or filed in this action.

        12.     True and correct copies of the Notice of Removal (with accompanying Exhibit) and

the Notice of Filing of Notice of Removal directed to State Court will be served upon Plaintiff’s

counsel and filed with the Court Administrator of the Polk County Circuit Court in the State of

Iowa on this date, in accordance with the provisions of 28 U.S.C. § 1446(d).

        WHEREFORE, Amazon respectfully requests that this action, now pending in the Circuit

Court for the County of Polk, Iowa, be removed to the United States District Court for the Southern

District of Iowa.




                                                 3
         Case 4:21-cv-00243-RGE-HCA Document 1 Filed 08/20/21 Page 4 of 4




Dated: August 20, 2021.


                                              S George R. Wood
                                              George R. Wood, Bar No. AT0010023
                                              gwood@littler.com
                                              LITTLER MENDELSON P.C.
                                              1300 IDS Center
                                              80 South 8th Street
                                              Minneapolis, MN 55402.2136
                                              Telephone:      612.630.1000

                                              ATTORNEYS FOR DEFENDANT


                                                         Proof of Service

                                   The undersigned certifies that the foregoing instrument
                                   was served upon all parties to the above cause to each of
                                   the attorneys of record herein at their respective addresses
                                   disclosed on the pleadings on August 2, 202_ by:

                                   ☐ Hand Delivered           ☒ United States mail
                                   ☐ Federal Express          ☐ Other (CM/ECF)

                                   Signature: /s/ George R. Wood


4850-5433-5990.1 / 999999-1863




                                          4
